Both Gloria Lang, plaintiff-appellant in case number 5110, and Mary Frangos, plaintiff-appellant in case number 5111, reside at the same address, are employees of the Packard Electric Plant of General Motors Corporation at Warren, Ohio, and are members of Local 717, International Union of Electrical Radio  Machine Workers, AFL-CIO.
Defendants-appellees are the Union and certain officers and members of the Union.
The cause of action in both appeals arises out of allegedly false and malicious statements made during Gloria Lang's campaign for union office, to the effect that Gloria Lang and Mary Frangos were engaged in perverted sexual acts and relationships. Plaintiffs allege that as a result of this malicious slander, Gloria Lang was defeated in the union election, that their loss of reputation injured their chances to advancement in their employment and their union, and that both suffered impaired health. *Page 240 
Both plaintiffs are appealing the decision of the trial court sustaining the motion of defendants to dismiss the complaints and the court's ruling granting final judgment for defendants.
The trial court cited as authority for his decision the case of San Diego Building Trades Council v. Garmon (1959),359 U.S. 236, which held on page 245 that when an activity is arguably subject to Section 7 or Section 8 of the National Labor Relations Act, the state as well as the federal courts must defer to the exclusive competence of the National Labor Relations Board.
It is now established that state courts are not precluded from exercising jurisdiction over libel or slander actions arising from labor activities because of federal preemption under Sections 7 and 8 of the National Labor Relations Act.Meyer v. Joint Council 53, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America
(1965), 415 Pa. 401, 206 A.2d 382, certiorari denied,382 U.S. 897; Linn v. United Plant Guard Workers of America, Local 114
(1966), 383 U.S. 53, whose validity was recognized in the most recent decision on this issue in Amalgamated Association ofStreet, Electric Railway and Motor Coach Employees of America v.Lockridge (1971), 29 L. Ed. 2d 473.
We hold that the trial court was in error in dismissing the complaints of both plaintiffs on the basis of San Diego BuildingTrades Council v. Garmon, supra.
The judgment is reversed and the cause is remanded for further proceedings in accordance with this opinion.
Judgment reversed.
O'NEILL, P. J., and JOHNSON, J., concur. *Page 241